Title: Authorization for Tobias Lear, 30 August 1790
From: Washington, George
To: Lear, Tobias



[New York, 30 August 1790]

Whereas it may be necessary, during my absence from the Seat of Government, to pay certain monies and accounts out of the fund of ten thousand Dollars appropriated to the discharge of Contingent Expenses of Government, by a law passed on the 26th day of March 1790; I therefore do authorize Tobias Lear, my Secretary, to direct such payments to be made in my name, out of said fund, as may come properly within the same, provided, that previous to such direction for payment, all accounts, demands &ca. shall be exhibited to the Secretary of the Treasury, and shall be pronounced by him to come properly and clearly within the Law making the above appropriation. And I moreover certify that three payments which have been made out of said fund previous to this time, viz. one for Seals procured for the Supreme and Circuit courts of the United States, amounting to ninety one dollars & 8/100—one to Jeremiah Wadsworth for monies advanced and payed by him for the purpose of taking up and securing certain persons who had counterfeited public Securities, amounting to one thousand and sixty one dollars—and one for a seal procured for the District Court of Connecticut, amounting to Eight Dollars, were by my order. Given under my hand in the City of New York this 30th day of August 1790.

Go: Washington

